DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4 ‘web a pay’ should be ‘a web pay’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for selectively supplying the electrical power to the electromagnet” in claims 8-9 and “means for electronically generating the first and second actuations to control the electronic switch” in claim 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function could be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elizondo et al. (US 2013/0256443) in view of Baumgartner et al. (DE 10 2017 215 573 A1; Machine Translation of Description ‘MTD’).
With respect to claim 1, Elizondo et al. discloses a locking web retractor (105), comprising: a frame (150), a spool (paragraph 20) rotatably mounted, the spool (paragraph 20) rotatable in a web take-up direction and a web pay out direction opposite the web take-up direction, locking components (151) operatively coupled to the spool (paragraph 20), a ferromagnetic component (290, 395) movable relative to the locking components (151) between an unlocking position (fig. 2A) in which the ferromagnetic component (290, 395) does not cause the locking components (151) to prevent the spool (paragraph 20) from rotating in the web pay out direction and a locking position (fig. 2B) in which the ferromagnetic component (290, 395) causes the locking components (151) to prevent the spool (paragraph 20) from rotating in the web pay out direction, a magnet (293, 294; 393) responsive to actuation to cause the ferromagnetic component (290, 395) to move from the unlocking position (fig. 2A) to the locking position (fig. 2B) to cause the locking components (151) to prevent the spool from rotating in the web pay out direction, and means for (292; 391) actuating the magnet.  (Figs. 1-7, paragraphs 19-63.)  Elizondo et al. is silent regarding side walls.  Baumgartner et al. teaches of a frame (150) including spaced-apart side walls (fig. 1), a spool (20) rotatably mounted between the side walls (fig. 1).  (Fig. 1, MTD paragraphs 26-31.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Baumgartner et al. into the invention of Elizondo et al. in order to reliably mount the spool. 
With respect to claim 8, Elizondo et al., as modified, discloses the magnet (293, 294; 393) comprises an electromagnet, wherein actuation of the magnet (293, 294; 393) comprises supplying electrical power to the electromagnet to cause the electromagnet to produce a magnetic field configured to move the ferromagnetic component (290, 395) from the unlocking position to the locking position thereof, and wherein the means for actuating the magnet comprises means for selectively supplying the electrical power to the electromagnet (293, 294; 393).  (Figs. 1-7, paragraphs 19-63.)  
With respect to claim 9, Elizondo et al., as modified, discloses a housing (394) secured to the frame adjacent to the locking components, wherein the electromagnet (393) is mounted to the housing and positioned relative to the locking components (151) such that the magnetic field produced by the electromagnet (393) in response to supply of the electrical power thereto causes the ferromagnetic component (395) to move from the unlocking position to the locking position.  (Figs. 1-7, paragraphs 19-63.)  
With respect to claim 10, Elizondo et al., as modified, discloses the actuation of the magnet (393) comprises a first actuation of the magnet (393), wherein the magnet is responsive to a second actuation comprising removing electrical power from the electromagnet (393) to cause the electromagnet to not produce the magnetic field, wherein, in the absence of the magnetic field, the locking components (151) are configured to move the ferromagnetic component (395) from the locking position to the unlocking position to cause the locking components (151) to allow the spool (paragraph 20) to rotate in the web take-up and pay out directions, and wherein the means for actuating the magnet comprises means for selectively supplying the electrical power to the electromagnet (393) and selectively removing the electrical power from the electromagnet.  (Figs. 1-7, paragraphs 19-63.)  
With respect to claim 16, Elizondo et al. discloses a locking web retractor (105), comprising: a frame (150), a spool (paragraph 20) rotatably mounted, the spool (paragraph 20) rotatable in a web take-up direction and a web pay out direction opposite the web take-up direction, locking components (151) operatively coupled to the spool (paragraph 20), a ferromagnetic component (290, 395) movable relative to the locking components (151) between an unlocking position (fig. 2A) in which the ferromagnetic component (290, 395) does not cause the locking components (151) to prevent the spool (paragraph 20) from rotating in the web pay out direction and a locking position (fig. 2B) in which the ferromagnetic component (290, 395) causes the locking components (151) to prevent the spool (paragraph 20) from rotating in the web pay out direction, an electromagnet (293, 294; 393) responsive to electrical power supplied thereto to produce a magnetic field to cause the ferromagnetic component (290, 395) to move from the unlocking position (fig. 2A) to the locking position (fig. 2B) thereof, and a switch (291 or 309) operatively coupled to a source of electrical power and to the electromagnet (293, 294; 393), the switch (291 or 309) responsive to a first actuation to supply electrical power from the source of electrical power to the electromagnet (293, 294; 393) and to a second actuation to remove the electrical power from the electromagnet (293, 294; 393).  (Figs. 1-7, paragraphs 19-63.)  Elizondo et al. is silent regarding side walls.  Baumgartner et al. teaches of a frame (150) including spaced-apart side walls (fig. 1), a spool (20) rotatably mounted between the side walls (fig. 1).  (Fig. 1, MTD paragraphs 26-31.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Baumgartner et al. into the invention of Elizondo et al. in order to reliably mount the spool. 
With respect to claim 17, Elizondo et al. discloses the switch comprises an electromechanical switch (291 or 309), and the first and second actuations comprise manual actuations (paragraphs 35-53) of the electromechanical switch.  (Figs. 1-7, paragraphs 19-63.)  
With respect to claim 18, Elizondo et al. discloses the switch comprises an electronic switch (291 or 309), and further comprising means for electronically generating the first and second actuations to control the electronic switch.  (Figs. 1-7, paragraphs 19-63.)  
Claims 2, 5, 11, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elizondo et al. (US 2013/0256443) in view of Baumgartner et al. (DE 10 2017 215 573 A1; Machine Translation of Description ‘MTD’) and Sparhawk (US 5,538,098).
With respect to claim 2, Elizondo et al., as modified, discloses the magnet (393) comprises a magnet movable between first and second positions (paragraphs 43-53) relative to the ferromagnetic component (290, 395), wherein in the first position a magnetic field produced by the permanent magnet does not move the ferromagnetic component (290, 395) from the unlocking position to the locking position and in the second position the magnetic field produced by the magnet moves the ferromagnetic component (395) from the unlocking position to the locking position (paragraphs 43-53), wherein actuation of the magnet (393) comprises moving the magnet (393) from the first position to the second position, and wherein the means for actuating the magnet comprises a mechanical switch (391) operatively coupled via a mechanical linkage (390) to the permanent magnet, the mechanical linkage (390) responsive to actuation of the mechanical switch to move the magnet from the first position to the second position.  (Figs. 1-7, paragraphs 19-63.)  Elizondo et al. is silent regarding the use of a permanent magnet.  Sparhawk teaches of using a permanent magnet (46) in a locking web retractor.  (Figs. 1-4, cols. 2-7.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sparhawk into the invention of Elizondo et al., as modified, in order to provide a mechanism for blocking rotation of a seat belt storage spool in a seat belt withdrawal direction.  (Col. 1, lines 5-11.)
With respect to claim 5, Elizondo et al., as modified, discloses the actuation of the magnet (393) comprises a first actuation of the magnet (393) and the actuation of the mechanical switch (391) comprises a first actuation (paragraphs 43-53) of the mechanical switch (391), wherein the magnet is responsive to a second actuation, which moves the permanent magnet from the second position to the first position (paragraphs 43-53), to which the locking components (151) are responsive to move the ferromagnetic component (395) from the locking position to the unlocking position to cause the locking components to allow the spool (paragraph 20) to rotate in the web take-up and pay out directions, and wherein the mechanical linkage (390) is responsive to a second actuation of the mechanical switch (390) to move the permanent magnet (393) from the second position to the first position (paragraphs 43-53).  (Figs. 1-7, paragraphs 19-63.)  
With respect to claim 11, Elizondo et al. discloses a locking web retractor (105), comprising: a frame (150), a spool (paragraph 20) rotatably mounted, the spool (paragraph 20) rotatable in a web take-up direction and a web pay out direction opposite the web take-up direction, locking components (151) operatively coupled to the spool (paragraph 20), a ferromagnetic component (290, 395) movable relative to the locking components (151) between an unlocking position (fig. 2A) in which the ferromagnetic component (290, 395) does not cause the locking components (151) to prevent the spool (paragraph 20) from rotating in the web pay out direction and a locking position (fig. 2B) in which the ferromagnetic component (290, 395) causes the locking components (151) to prevent the spool (paragraph 20) from rotating in the web pay out direction, a magnet (293, 294; 393) responsive to actuation to cause the ferromagnetic component (290, 395) to move from the unlocking position (fig. 2A) to the locking position (fig. 2B) to cause the locking components (151) to prevent the spool from rotating in the web pay out direction, and means for (292; 391) actuating the magnet.  (Figs. 1-7, paragraphs 19-63.)  Elizondo et al. is silent regarding side walls.  Baumgartner et al. teaches of a frame (150) including spaced-apart side walls (fig. 1), a spool (20) rotatably mounted between the side walls (fig. 1).  (Fig. 1, MTD paragraphs 26-31.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Baumgartner et al. into the invention of Elizondo et al. in order to reliably mount the spool.  Elizondo et al., as modified, discloses the magnet (393) comprises a permanent magnet movable between first and second positions (paragraphs 43-53) relative to the ferromagnetic component (290, 395), wherein in the first position a magnetic field produced by the permanent magnet does not move the ferromagnetic component (290, 395) from the unlocking position to the locking position and in the second position the magnetic field produced by the permanent magnet moves the ferromagnetic component (395) from the unlocking position to the locking position (paragraphs 43-53), wherein actuation of the magnet (393) comprises moving the permanent magnet (393) from the first position to the second position, and wherein the means for actuating the magnet comprises a mechanical switch (391) operatively coupled via a mechanical linkage (390) to the permanent magnet, the mechanical linkage (390) responsive to actuation of the mechanical switch to move the permanent magnet from the first position to the second position.  (Figs. 1-7, paragraphs 19-63.)  Elizondo et al. is silent regarding the use of a permanent magnet.  Sparhawk teaches of using a permanent magnet (46) in a locking web retractor.  (Figs. 1-4, cols. 2-7.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sparhawk into the invention of Elizondo et al., as modified, in order to provide a mechanism for blocking rotation of a seat belt storage spool in a seat belt withdrawal direction.  (Col. 1, lines 5-11.)
With respect to claim 14, Elizondo et al., as modified, discloses the actuation of the mechanical switch (391) comprises a first actuation (paragraphs 43-53) of the mechanical switch (391), wherein the mechanical linkage (390) is responsive to a second actuation of the mechanical switch (390) to move the permanent magnet (393) from the second position to the first position (paragraphs 43-53).  (Figs. 1-7, paragraphs 19-63.)  
With respect to claim 19-20, Elizondo et al., as modified, is silent regarding a control circuit.  Sparhawk teaches of using a control circuit (78, col. 4, lines 31-36) operatively coupled to at least one of the electronic switch (80) and the source of electrical power (84), the control circuit (78) configured to generate the first and second actuations of the switch (80); wherein the control circuit includes the electronic switch (80).  (Figs. 1-4, cols. 2-7.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sparhawk into the invention of Elizondo et al., as modified, in order to provide a mechanism for blocking rotation of a seat belt storage spool in a seat belt withdrawal direction.  (Col. 1, lines 5-11.)

Allowable Subject Matter
Claims 3-4, 6-7, 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614